PER CURIAM.
Willie James Jackson appeals an order denying his motion for postconviction relief under Florida Rule of Criminal Procedure 3.850.
First, appellant contends that he should not have been adjudicated a violent habitual offender. Appellant has shown no legally sufficient basis for challenging that adjudication and we affirm the trial court’s order denying relief on that point. See Tillman v. State, 609 So.2d 1295, 1296-98 (Fla.1992).
Appellant also contends that he is not being given appropriate gain time by the Department of Corrections. We likewise affirm the denial of relief, without prejudice to the appellant to exhaust his administrative remedies within the Department of Corrections.
Affirmed.